COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER OF ABATEMENT

Appellate case name:       The State of Texas v. Allen Tercero

Appellate case number:    01-14-00120-CR

Trial court case number: 10-DCR-056111

Trial court:              434th District Court of Fort Bend County

         Appellant, The State of Texas, contends that, following the granting of appellee Allen
Tercero’s motion to suppress “as to the blood draw without warrant,” the trial court should have
filed findings of fact and conclusions of law. Appellant timely filed a request for findings of fact
and conclusions of law on January 31, 2014, which the trial court denied. A trial court is
required to make finding of facts and conclusions of law adequate to provide an appellate court
with the basis upon which to review the trial court’s application of the law to the facts, following
a request by the losing party on a motion to suppress evidence. See State v. Cullen, 195 S.W.3d
696, 699 (Tex. Crim. App. 2006).
         The appeal is abated and remanded for the trial court to make written findings of fact and
conclusions of law regarding its ruling on appellee Allen Tercero’s motion to suppress. The trial
court shall make the appropriate findings and conclusions and shall cause them to be filed with
the trial court clerk within 20 days of the date of this order.
        The trial court clerk is ordered to file a supplemental clerk’s record containing the trial
court’s findings of fact and conclusions of law with this Court within 30 days of the date of this
order.
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when a supplemental clerk’s
record that complies with this order is filed in this Court.
       It is so ORDERED.

Judge’s signature: /s/ Evelyn Keyes
                    Acting individually       Acting for the Court

Date: May 29, 2014